DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ameya Pramod Phalak (U.S. Patent Application Publication No. 2021/0279950 A1), in view of Jia et al. (U.S. Patent Application Publication No. 2022/0027656 A1), and further in view of Otsuka et al. (U.S. Patent Application Publication No. 2018/0137605 A1).
6.	Regarding Claim 1, Phalak discloses A system of generating an automatically segmented and annotated two-dimensional (2D) map of an environment, (Abstract reciting “Methods, systems, and wearable extended reality devices for generating a floorplan of an indoor scene are provided. A room classification of a room and a wall classification of a wall for the room may be determined from an input image of the indoor scene. A floorplan may be determined based at least in part upon the room classification and the wall classification without constraining a total number of rooms in the indoor scene or a size of the room.”;
	paragraph [0175] reciting “The key motivation behind training the networks described herein on a fully synthetic dataset is rooted in the shortage of publicly available datasets with full 3D representations of indoor scenes with annotated floorplans. …”) the system comprising: 	a scanner configured to capture a 2D map comprising one or more point clouds comprising coordinate measurements of one or more points from the environment; (paragraph [0016] reciting “In some of these embodiments, determining the room classification and the wall classification may include identifying the input image, wherein the input image comprises one image or a sequence of images from a three-dimensional scan of the indoor scene; and determining an input point cloud for the input image.”;
paragraph [0279] reciting “For example, as LIDAR scanners and depth cameras become more affordable and widely used for robotics applications, 3D-videos became readily-available sources of input for robotics systems or AR/VR applications. …”  	A LIDAR scanner or depth camera can be used as a scanner configured to capture point cloud from images and generating a 2D floorplan from those images.  Floorplan corresponds to a 2D map.)
While not explicitly disclosed by Phalak, Jia discloses 	one or more processors operably coupled to the scanner, the one or more processors being responsive to executable instructions for converting the 2D map into a 2D image; (paragraph [0016] reciting “FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan as well as the room type to which the 2D image of the same room corresponds;”;
paragraph [0088] reciting “The hardware platform includes any desired hardware resources including, for example, a central processing unit (CPU), a random access memory (RAM), and a hard disk drive (HDD). The CPU may include processors of any desired type and number. …”  	2D images are obtained from 2D floorplans. It would have been obvious to use CPU in the computer/scanner system to convert the 2D floorplans to the 2D images.)	and a mapping system configured to: categorize a first set of pixels from the image into room-inside, room-outside, by applying a trained neural network to the image; (paragraph [0032] reciting “Next, segmentation is conducted on the 2D floor plan of the indoor space according to the semantic information of the respective pixel points, so as to attain the 2D floor plan of each subspace (i.e., each room). In this segmentation process, optionally, area expansion (also called region growing) may be adopted that examines the neighboring pixels of a predetermined seed point (e.g., a pixel point whose semantic information indicates a certain type of room) and adds the neighboring pixels having the same semantic information to the corresponding region until encountering a pixel point with different semantic information (e.g., a pixel point whose semantic information is indicative of a wall, door, or window). Moreover, in this case, the deep neural network based Deep Floor Plan model may be pretrained by making use of a known picture set of 2D floor plans and the related semantic labels.”;
paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”
The pixels are identified as pixels of bedrooms or other types of rooms.  Veranda room is outside the house.  The neural network based Deep Floor Plan corresponds to a mapping system.)	further categorize a first subset of pixels from the first set of pixels based on a room type, the first subset of pixels comprising pixels that are categorized as room-inside; (paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”
The rooms are further labels with subset of pixels of the image labeled as bedroom, living room, washroom, etc.)	determine the room type of a second subset of pixels from the first set of pixels based on the first subset of pixels by using a flooding algorithm; (paragraph [0032] reciting “Next, segmentation is conducted on the 2D floor plan of the indoor space according to the semantic information of the respective pixel points, so as to attain the 2D floor plan of each subspace (i.e., each room). In this segmentation process, optionally, area expansion (also called region growing) may be adopted that examines the neighboring pixels of a predetermined seed point (e.g., a pixel point whose semantic information indicates a certain type of room) and adds the neighboring pixels having the same semantic information to the corresponding region until encountering a pixel point with different semantic information (e.g., a pixel point whose semantic information is indicative of a wall, door, or window). Moreover, in this case, the deep neural network based Deep Floor Plan model may be pretrained by making use of a known picture set of 2D floor plans and the related semantic labels.”
	The expansion of the points to test for same regions/rooms until a different room is met corresponds to a flooding algorithm.)	and annotate a portion of the 2D map to identify the room type based on the room type associated with one or more pixels corresponding to the portion. (paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”  The labels are a visual representation of the pixels belonging to a particular inside-room (i.e. living room, bedroom, washroom) or outside room (i.e. veranda).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Phalak with Jia so that the labels are given to the generated 2D floorplan.  This is a beneficial modification as the labels (i.e. annotations) on the 2D floorplan gives the viewer a better sense of the type of rooms or outside regions they are viewing.  The details are beneficially conducive to comprehending the image.
	While not explicitly disclosed by the combination of Phalak and Jia, Otsuka discloses and noise (paragraph [0045] reciting “The number of regions from which noise is reduced in the second CNN may be one or more than one, and the regions may include the region the pixel values of which have been replaced with the first value. For example, the true value of the noisy region C surrounded by the less noisy region B can be estimated from the surrounding pixel values. Thus, the image processing unit 104 may perform noise reduction processing on the less noisy region and also perform interpolation on the region C as image processing.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Phalak and Jia with Otsuka so that the pixels with noise are removed or reduced.  This is a beneficial modification as such pixels correspond to a high magnitude of error and removing them or reducing the noise increases the accuracy of the 2D floorplan that is to be converted to 2D images of rooms as disclosed in Phalak.
7.	Regarding Claim 3, Jia further discloses wherein the mapping system is further configured to perform automatic segmentation of the 2D image subsequent (paragraph [0030] reciting “… Subsequently, it is possible to perform segmentation on the 2D image of the 3D space based on the semantic information of each pixel point in the 2D image of the 3D space, so as to attain the 2D image of each subspace. Optionally, the pretrained 2D image recognition model for procuring the semantic information of each pixel point in the 2D image of the 3D space may be a deep neural network model.”) to the categorization of the pixels from the image (paragraph [0031] reciting “For instance, in a case where the 2D image of the 3D space is the 2D floor plan of an indoor space as set forth above, a deep neural network based Deep Floor Plan model may be employed to carry out semantic recognition with respect to the 2D floor plan of the indoor space, so as to identify the semantic information of the pixel points respectively belonging to the walls, windows, doors, rooms (e.g., a bedroom(s), kitchen(s), and bathroom(s)), etc. in the 2D floor plan of the indoor space.”)
8.	Regarding Claim 8, Phalak discloses A method for generating a two-dimensional (2D) map of an environment, (Abstract reciting “Methods, systems, and wearable extended reality devices for generating a floorplan of an indoor scene are provided. A room classification of a room and a wall classification of a wall for the room may be determined from an input image of the indoor scene. A floorplan may be determined based at least in part upon the room classification and the wall classification without constraining a total number of rooms in the indoor scene or a size of the room.
”) the method comprising: 
	capturing, by a scanner, a 2D map comprising one or more point clouds comprising coordinate measurements of one or more points from the environment; (paragraph [0016] reciting “In some of these embodiments, determining the room classification and the wall classification may include identifying the input image, wherein the input image comprises one image or a sequence of images from a three-dimensional scan of the indoor scene; and determining an input point cloud for the input image.”;
paragraph [0279] reciting “For example, as LIDAR scanners and depth cameras become more affordable and widely used for robotics applications, 3D-videos became readily-available sources of input for robotics systems or AR/VR applications. …”  	A LIDAR scanner or depth camera can be used as a scanner configured to capture point cloud from images and generating a 2D floorplan from those images.  Floorplan corresponds to a 2D map.)
While not explicitly disclosed by Phalak, Jia discloses	converting the 2D map into a 2D image by one or more processors operably coupled to the scanner, the one or more processors being responsive to executable instructions; (paragraph [0016] reciting “FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan as well as the room type to which the 2D image of the same room corresponds;”;
paragraph [0088] reciting “The hardware platform includes any desired hardware resources including, for example, a central processing unit (CPU), a random access memory (RAM), and a hard disk drive (HDD). The CPU may include processors of any desired type and number. …”  	2D images are obtained from 2D floorplans. It would have been obvious to use CPU in the computer/scanner system to convert the 2D floorplans to the 2D images.)	categorizing a first set of pixels from the image into room-inside, room-outside, by applying a trained neural network to the image; (paragraph [0032] reciting “Next, segmentation is conducted on the 2D floor plan of the indoor space according to the semantic information of the respective pixel points, so as to attain the 2D floor plan of each subspace (i.e., each room). In this segmentation process, optionally, area expansion (also called region growing) may be adopted that examines the neighboring pixels of a predetermined seed point (e.g., a pixel point whose semantic information indicates a certain type of room) and adds the neighboring pixels having the same semantic information to the corresponding region until encountering a pixel point with different semantic information (e.g., a pixel point whose semantic information is indicative of a wall, door, or window). Moreover, in this case, the deep neural network based Deep Floor Plan model may be pretrained by making use of a known picture set of 2D floor plans and the related semantic labels.”;
paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”
The pixels are identified as pixels of bedrooms or other types of rooms.  Veranda room is outside the house.)	further categorizing a first subset of pixels from the first set of pixels based on a room type, the first subset of pixels comprising pixels that are categorized as room-inside; (paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”
The rooms are further labels with subset of pixels of the image labeled as bedroom, living room, washroom, etc.)
determining the room type of a second subset of pixels from the first set of pixels based on the first subset of pixels by using a flooding algorithm; (paragraph [0032] reciting “Next, segmentation is conducted on the 2D floor plan of the indoor space according to the semantic information of the respective pixel points, so as to attain the 2D floor plan of each subspace (i.e., each room). In this segmentation process, optionally, area expansion (also called region growing) may be adopted that examines the neighboring pixels of a predetermined seed point (e.g., a pixel point whose semantic information indicates a certain type of room) and adds the neighboring pixels having the same semantic information to the corresponding region until encountering a pixel point with different semantic information (e.g., a pixel point whose semantic information is indicative of a wall, door, or window). Moreover, in this case, the deep neural network based Deep Floor Plan model may be pretrained by making use of a known picture set of 2D floor plans and the related semantic labels.”
	The expansion of the points to test for same regions/rooms until a different room is met corresponds to a flooding algorithm.)	and annotating a portion of the 2D map to identify the room type based on the room type associated with one or more pixels corresponding to the portion. (paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”  The labels are a visual representation of the pixels belonging to a particular inside-room (i.e. living room, bedroom, washroom) or outside room (i.e. veranda).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Phalak with Jia so that the labels are given to the generated 2D floorplan.  This is a beneficial modification as the labels (i.e. annotations) on the 2D floorplan gives the viewer a better sense of the type of rooms or outside regions they are viewing.  The details are beneficially conducive to comprehending the image.
	While not explicitly disclosed by the combination of Phalak and Jia, Otsuka discloses and noise (paragraph [0045] reciting “The number of regions from which noise is reduced in the second CNN may be one or more than one, and the regions may include the region the pixel values of which have been replaced with the first value. For example, the true value of the noisy region C surrounded by the less noisy region B can be estimated from the surrounding pixel values. Thus, the image processing unit 104 may perform noise reduction processing on the less noisy region and also perform interpolation on the region C as image processing.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Phalak and Jia with Otsuka so that the pixels with noise are removed or reduced.  This is a beneficial modification as such pixels correspond to a high magnitude of error and removing them or reducing the noise increases the accuracy of the 2D floorplan that is to be converted to 2D images of rooms as disclosed in Phalak.
9.	Regarding Claim 10, Jia further discloses The method of claim 8, further comprising performing automatic segmentation of the 2D image subsequent (paragraph [0030] reciting “… Subsequently, it is possible to perform segmentation on the 2D image of the 3D space based on the semantic information of each pixel point in the 2D image of the 3D space, so as to attain the 2D image of each subspace. Optionally, the pretrained 2D image recognition model for procuring the semantic information of each pixel point in the 2D image of the 3D space may be a deep neural network model.”) to the categorization of the pixels from the image. (paragraph [0031] reciting “For instance, in a case where the 2D image of the 3D space is the 2D floor plan of an indoor space as set forth above, a deep neural network based Deep Floor Plan model may be employed to carry out semantic recognition with respect to the 2D floor plan of the indoor space, so as to identify the semantic information of the pixel points respectively belonging to the walls, windows, doors, rooms (e.g., a bedroom(s), kitchen(s), and bathroom(s)), etc. in the 2D floor plan of the indoor space.”)
10.	Regarding Claim 15, Phalak discloses A computer program product comprising a memory device with computer executable instructions stored thereon, (paragraph [0021] reciting “According to some embodiments, a system having a processor and memory is provided. The memory stores instructions which, when executed by a processor, cause the processor to perform any of the methods described herein.”) which when executed by one or more processing units causes the one or more processing units to execute a method for generating a two-dimensional (2D) map of an environment, the method comprising: (Abstract reciting “Methods, systems, and wearable extended reality devices for generating a floorplan of an indoor scene are provided. A room classification of a room and a wall classification of a wall for the room may be determined from an input image of the indoor scene. A floorplan may be determined based at least in part upon the room classification and the wall classification without constraining a total number of rooms in the indoor scene or a size of the room.”;
	paragraph [0175] reciting “The key motivation behind training the networks described herein on a fully synthetic dataset is rooted in the shortage of publicly available datasets with full 3D representations of indoor scenes with annotated floorplans. …”)
	receiving a 2D map comprising one or more point clouds comprising coordinate measurements of one or more points from the environment captured by a scanner; (paragraph [0016] reciting “In some of these embodiments, determining the room classification and the wall classification may include identifying the input image, wherein the input image comprises one image or a sequence of images from a three-dimensional scan of the indoor scene; and determining an input point cloud for the input image.”;
paragraph [0279] reciting “For example, as LIDAR scanners and depth cameras become more affordable and widely used for robotics applications, 3D-videos became readily-available sources of input for robotics systems or AR/VR applications. …”  	A LIDAR scanner or depth camera can be used as a scanner configured to capture point cloud from images and generating a 2D floorplan from those images.  Floorplan corresponds to a 2D map.)
While not explicitly disclosed by Phalak, Jia discloses converting the 2D map into a 2D image by one or more processors operably coupled to the scanner; (paragraph [0016] reciting “FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan as well as the room type to which the 2D image of the same room corresponds;”;
paragraph [0088] reciting “The hardware platform includes any desired hardware resources including, for example, a central processing unit (CPU), a random access memory (RAM), and a hard disk drive (HDD). The CPU may include processors of any desired type and number. …”  	2D images are obtained from 2D floorplans. It would have been obvious to use CPU in the computer/scanner system to convert the 2D floorplans to the 2D images.)	categorizing a first set of pixels from the image into room-inside, room-outside, by applying a trained neural network to the image; (paragraph [0032] reciting “Next, segmentation is conducted on the 2D floor plan of the indoor space according to the semantic information of the respective pixel points, so as to attain the 2D floor plan of each subspace (i.e., each room). In this segmentation process, optionally, area expansion (also called region growing) may be adopted that examines the neighboring pixels of a predetermined seed point (e.g., a pixel point whose semantic information indicates a certain type of room) and adds the neighboring pixels having the same semantic information to the corresponding region until encountering a pixel point with different semantic information (e.g., a pixel point whose semantic information is indicative of a wall, door, or window). Moreover, in this case, the deep neural network based Deep Floor Plan model may be pretrained by making use of a known picture set of 2D floor plans and the related semantic labels.”;
paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”
The pixels are identified as pixels of bedrooms or other types of rooms.  Veranda room is outside the house.  The neural network based Deep Floor Plan corresponds to a mapping system.)
further categorizing a first subset of pixels from the first set of pixels based on a room type, the first subset of pixels comprising pixels that are categorized as room-inside; (paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”
The rooms are further labels with subset of pixels of the image labeled as bedroom, living room, washroom, etc.)
determining the room type of a second subset of pixels from the first set of pixels based on the first subset of pixels by using a flooding algorithm; (paragraph [0032] reciting “Next, segmentation is conducted on the 2D floor plan of the indoor space according to the semantic information of the respective pixel points, so as to attain the 2D floor plan of each subspace (i.e., each room). In this segmentation process, optionally, area expansion (also called region growing) may be adopted that examines the neighboring pixels of a predetermined seed point (e.g., a pixel point whose semantic information indicates a certain type of room) and adds the neighboring pixels having the same semantic information to the corresponding region until encountering a pixel point with different semantic information (e.g., a pixel point whose semantic information is indicative of a wall, door, or window). Moreover, in this case, the deep neural network based Deep Floor Plan model may be pretrained by making use of a known picture set of 2D floor plans and the related semantic labels.”
	The expansion of the points to test for same regions/rooms until a different room is met corresponds to a flooding algorithm.)	and annotating a portion of the 2D map to identify the room type based on the room type associated with one or more pixels corresponding to the portion. (paragraph [0063] reciting “Moreover, on the basis of the above, it is also possible to further attain the room type corresponding to the 2D image of each room. FIG. 6 illustrates the 2D image of each room obtained by performing segmentation on the 2D floor plan of the indoor space, in which the 2D image of each room correspond to its room type, i.e., the second label information such as a living room, bedroom, veranda, washroom, and so on.”  The labels are a visual representation of the pixels belonging to a particular inside-room (i.e. living room, bedroom, washroom) or outside room (i.e. veranda).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Phalak with Jia so that the labels are given to the generated 2D floorplan.  This is a beneficial modification as the labels (i.e. annotations) on the 2D floorplan gives the viewer a better sense of the type of rooms or outside regions they are viewing.  The details are beneficially conducive to comprehending the image.
	While not explicitly disclosed by the combination of Phalak and Jia, Otsuka discloses and noise (paragraph [0045] reciting “The number of regions from which noise is reduced in the second CNN may be one or more than one, and the regions may include the region the pixel values of which have been replaced with the first value. For example, the true value of the noisy region C surrounded by the less noisy region B can be estimated from the surrounding pixel values. Thus, the image processing unit 104 may perform noise reduction processing on the less noisy region and also perform interpolation on the region C as image processing.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Phalak and Jia with Otsuka so that the pixels with noise are removed or reduced.  This is a beneficial modification as such pixels correspond to a high magnitude of error and removing them or reducing the noise increases the accuracy of the 2D floorplan that is to be converted to 2D images of rooms as disclosed in Phalak.
11.	Regarding Claim 17, Jia further discloses The computer program product of claim 15, wherein the method further comprises performing automatic segmentation (paragraph [0030] reciting “… Subsequently, it is possible to perform segmentation on the 2D image of the 3D space based on the semantic information of each pixel point in the 2D image of the 3D space, so as to attain the 2D image of each subspace. Optionally, the pretrained 2D image recognition model for procuring the semantic information of each pixel point in the 2D image of the 3D space may be a deep neural network model.”) of the 2D image subsequent to the categorization of the pixels from the image. (paragraph [0031] reciting “For instance, in a case where the 2D image of the 3D space is the 2D floor plan of an indoor space as set forth above, a deep neural network based Deep Floor Plan model may be employed to carry out semantic recognition with respect to the 2D floor plan of the indoor space, so as to identify the semantic information of the pixel points respectively belonging to the walls, windows, doors, rooms (e.g., a bedroom(s), kitchen(s), and bathroom(s)), etc. in the 2D floor plan of the indoor space.”)
12.	Claim 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Phalak, in view of Jia, in view of Otsuka, and further in view of Segev et al. (U.S. Patent Application Publication No. 2021/0073449 A1).
13.	Regarding Claim 5, while not explicitly disclosed by the combination of Phalak, Jia and Otsuka, Segev discloses The system of claim 1, wherein the annotating further comprises determining a label that identifies a type of an object and adding the label to the 2D map proximate to a location of the object. (paragraph [0129] reciting “For example, artificial intelligence methods including, but not limited to, deep learning networks may be used to segment walls and room contours from a floor plan, or detect and classify architectural features such as doors, windows, furniture as well as equipment A non-limiting illustrative example of possible artificial intelligence techniques is the use of segmentation, detection, and/or classification models such as ResNet, YOLO or RetinaNET trained to identify walls, doors, or furniture based on a training set of labelled walls, doors, and furniture. Machine learning models may include but are not limited to classification models, neural network models, random forest models, Convolutional Neural Network Models, deep learning models, recurrent Neural network models, support vector machine models, a support vector machine model, ensemble prediction models, Adaptive Network Based Inference System, or any other machine learning model. Possible deep neural types of CNN's may vary according to the type of task and may include Resnet 50 for classification, RetinaNet for detection- and Unet and Mask RCNN for segmentation. Embodiments consistent with the present disclosure may include structured data models such as, for example, boosting algorithms (e.g. XGBoost), standard neural networks, and random forest models.”  	Therefore, objects such as doors, windows, and furnitures can be detected in a 2D floorplan and further labeled.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phalak, Jia and Otsuka with Segev so that objects such a windows, doors and furniture will also be recognized and labelled.  This is a beneficial modification as it allows for 2D floorplan to be include more details for the viewer to comprehend the objects around the floor plan.
14.	Regarding Claim 6, Jia further discloses The system of claim 5, wherein the label of the object is wall, the updating the 2D map includes adding the wall to the 2D map as a geometric element at the location. (paragraph [0068] reciting “For example, it is possible to conduct 3D reconstruction as well as target detection and positioning pertaining to a panoramic image whose room type (i.e., the first label information) is a bedroom. As an illustration, FIG. 7 presents the panoramic image of a bedroom that cannot be matched successfully. FIG. 8 is a schematic diagram of 3D reconstruction carried out with respect to the panoramic image shown in FIG. 7. In this case, it is possible to utilize a deep neural network based HorizonNet model to conduct 3D reconstruction, so as to procure the boundary positions at the junctions between walls, walls and a floor, and walls and a ceiling, as indicted by the white lines in FIG. 8.”)
15.	Regarding Claim 12, while not explicitly disclosed by the combination of Phalak, Jia and Otsuka, Segev discloses The method of claim 8, wherein the annotating further comprises determining a label that identifies a type of an object and adding the label to the 2D map proximate to the location. (paragraph [0129] reciting “For example, artificial intelligence methods including, but not limited to, deep learning networks may be used to segment walls and room contours from a floor plan, or detect and classify architectural features such as doors, windows, furniture as well as equipment A non-limiting illustrative example of possible artificial intelligence techniques is the use of segmentation, detection, and/or classification models such as ResNet, YOLO or RetinaNET trained to identify walls, doors, or furniture based on a training set of labelled walls, doors, and furniture. Machine learning models may include but are not limited to classification models, neural network models, random forest models, Convolutional Neural Network Models, deep learning models, recurrent Neural network models, support vector machine models, a support vector machine model, ensemble prediction models, Adaptive Network Based Inference System, or any other machine learning model. Possible deep neural types of CNN's may vary according to the type of task and may include Resnet 50 for classification, RetinaNet for detection- and Unet and Mask RCNN for segmentation. Embodiments consistent with the present disclosure may include structured data models such as, for example, boosting algorithms (e.g. XGBoost), standard neural networks, and random forest models.”  	Therefore, objects such as doors, windows, and furnitures can be detected in a 2D floorplan and further labeled.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phalak, Jia and Otsuka with Segev so that objects such a windows, doors and furniture will also be recognized and labelled.  This is a beneficial modification as it allows for 2D floorplan to be include more details for the viewer to comprehend the objects around the floor plan.16.	Regarding Claim 13, Jia further discloses The method of claim 12, wherein the label of the object is wall, the updating the 2D map includes adding the wall to the 2D map as a geometric element at a location of the object. (paragraph [0068] reciting “For example, it is possible to conduct 3D reconstruction as well as target detection and positioning pertaining to a panoramic image whose room type (i.e., the first label information) is a bedroom. As an illustration, FIG. 7 presents the panoramic image of a bedroom that cannot be matched successfully. FIG. 8 is a schematic diagram of 3D reconstruction carried out with respect to the panoramic image shown in FIG. 7. In this case, it is possible to utilize a deep neural network based HorizonNet model to conduct 3D reconstruction, so as to procure the boundary positions at the junctions between walls, walls and a floor, and walls and a ceiling, as indicted by the white lines in FIG. 8.”)17.	Regarding Claim 18, while not explicitly disclosed by the combination of Phalak, Jia and Otsuka, Segev discloses The computer program product of claim 15, wherein the annotating further comprises determining a label that identifies a type of an object and adding the label to the 2D map proximate to a location of the object. (paragraph [0129] reciting “For example, artificial intelligence methods including, but not limited to, deep learning networks may be used to segment walls and room contours from a floor plan, or detect and classify architectural features such as doors, windows, furniture as well as equipment A non-limiting illustrative example of possible artificial intelligence techniques is the use of segmentation, detection, and/or classification models such as ResNet, YOLO or RetinaNET trained to identify walls, doors, or furniture based on a training set of labelled walls, doors, and furniture. Machine learning models may include but are not limited to classification models, neural network models, random forest models, Convolutional Neural Network Models, deep learning models, recurrent Neural network models, support vector machine models, a support vector machine model, ensemble prediction models, Adaptive Network Based Inference System, or any other machine learning model. Possible deep neural types of CNN's may vary according to the type of task and may include Resnet 50 for classification, RetinaNet for detection- and Unet and Mask RCNN for segmentation. Embodiments consistent with the present disclosure may include structured data models such as, for example, boosting algorithms (e.g. XGBoost), standard neural networks, and random forest models.”  	Therefore, objects such as doors, windows, and furnitures can be detected in a 2D floorplan and further labeled.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phalak, Jia and Otsuka with Segev so that objects such a windows, doors and furniture will also be recognized and labelled.  This is a beneficial modification as it allows for 2D floorplan to be include more details for the viewer to comprehend the objects around the floor plan.18.	Regarding Claim 19, Jia further discloses The computer program product of claim 18, wherein the label of the object is wall, the updating the 2D map includes adding the wall to the 2D map as a geometric element at the location. (paragraph [0068] reciting “For example, it is possible to conduct 3D reconstruction as well as target detection and positioning pertaining to a panoramic image whose room type (i.e., the first label information) is a bedroom. As an illustration, FIG. 7 presents the panoramic image of a bedroom that cannot be matched successfully. FIG. 8 is a schematic diagram of 3D reconstruction carried out with respect to the panoramic image shown in FIG. 7. In this case, it is possible to utilize a deep neural network based HorizonNet model to conduct 3D reconstruction, so as to procure the boundary positions at the junctions between walls, walls and a floor, and walls and a ceiling, as indicted by the white lines in FIG. 8.”)20.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phalak, in view of Jia, in view of Otsuka, and further in view of Wike Jr. et al. (U.S. Patent Application Publication No. 2010/0228517 A1).21.	Regarding Claim 7, while the combination of Phalak, Jia, and Otsuka does not explicitly disclose, Wike discloses The system of claim 1, wherein the scanner is a 2D scanner disposed in a body of a housing, the housing being sized to be carried by a single person during operation, the body having a first plane extending there through. (see FIG. 1-3, wherein the LIDAR device is a handheld device with a housing with a physical housing case extending through it.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phalak, Jia and Otsuka with Wike so a LIDAR device is handheld and can be used to scan the surroundings to generate a 2D floor plan.  This is a beneficial modification as it allows for the scanning in Phalak to be performed easily by a handheld LIDAR device.
22.	Regarding Claim 14, while the combination of Phalak, Jia, and Otsuka does not explicitly disclose, Wike discloses The method of claim 8, wherein the scanner is a 2D scanner disposed in a body of a housing, the housing being sized to be carried by a single person during operation, the body having a first plane extending there through. (see FIG. 1-3, wherein the LIDAR device is a handheld device with a housing with a physical housing case extending through it.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phalak, Jia and Otsuka with Wike so a LIDAR device is handheld and can be used to scan the surroundings to generate a 2D floor plan.  This is a beneficial modification as it allows for the scanning in Phalak to be performed easily by a handheld LIDAR device.23.	Regarding Claim 20, while the combination of Phalak, Jia, and Otsuka does not explicitly disclose, Wike discloses The computer program product of claim 15, wherein the scanner is a 2D scanner disposed in a body of a housing, the housing being sized to be carried by a single person during operation, the body having a first plane extending there through. (see FIG. 1-3, wherein the LIDAR device is a handheld device with a housing with a physical housing case extending through it.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Phalak, Jia and Otsuka with Wike so a LIDAR device is handheld and can be used to scan the surroundings to generate a 2D floor plan.  This is a beneficial modification as it allows for the scanning in Phalak to be performed easily by a handheld LIDAR device.
Allowable Subject Matter
24.	Claim 2, 4, 9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
25.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitation wherein the one or more processors are responsive to correlate a location captured by a first image from the portable computing device with the location in the 2D map of the environment in response to the first image being acquired by the second image sensor which is not disclosed by the cited references.  The closest cited arts are Phalak and Wike and none of them singly or in combination discloses this limitation.   Phalak in particular pertains to capturing images from a single sensor and generating a floor plan form a single LIDAR device. 26.	Claim 4 recites the limitation wherein the automatic segmentation is performed using one or more of morphological segmentation, Voronoi segmentation, and distance-based segmentation which is not disclosed.  The closest cited references Phalak and Jia does not disclose this limitation singly or in combination.
27.	Claim 9 recites the limitation wherein the one or more processors are responsive to correlate a location captured by a first image from the portable computing device with the location in the 2D map of the environment in response to the first image being acquired by the second image sensor which is not disclosed by the cited references.  The closest cited arts are Phalak, Jia, and Wike and none of them singly or in combination discloses this limitation.   Phalak in particular pertains to capturing images from a single sensor and generating a floor plan form a single LIDAR device.28.	Claim 11 recites the limitation wherein the automatic segmentation is performed using one or more of morphological segmentation, Voronoi segmentation, and distance-based segmentation which is not disclosed.  The closest cited references Phalak and Jia does not disclose this limitation singly or in combination.29.	Claim 16 recites the limitation wherein the one or more processors are responsive to correlate a location captured by a first image from the portable computing device with the location in the 2D map of the environment in response to the first image being acquired by the second image sensor which is not disclosed by the cited references.  The closest cited arts are Phalak, Jia, and Wike and none of them singly or in combination discloses this limitation.   Phalak in particular pertains to capturing images from a single sensor and generating a floor plan form a single LIDAR device.
CONTACT 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK S CHEN/Primary Examiner, Art Unit 2611